[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 27, 2005
                             No. 04-11188                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 01-08980-CV-KLR

CLARENCE DEMETRIUS TATE,


                                                      Plaintiff-Appellant,

                                  versus

ROGER D. BEAR,
STEPHEN J. BERLINSKY, et al.,


                                                      Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (May 27, 2005)

Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant Clarence Demetrius Tate, a California prisoner, appeals the

district court’s denial of his Fed.R.Civ.P. 60(b)(1) motion for relief from an earlier

order dismissing his civil complaint. On appeal, Tate argues that the district court

abused its discretion by denying his Rule 60(b) motion as untimely because, under

Rule 60(b)(6), relief may be granted for any reason justifying relief and need not

be requested within a specific time period. Tate also argues that the district court

abused its discretion by not allowing him to withdraw funds on a monthly basis

from his trust account in order to satisfy court filing fees. He further challenges

the district court’s denial of his original civil complaint.

      We review the district court’s denial of relief under Rule 60(b) for an abuse

of discretion. Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993).

Under Rule 60(b)(1), a party may file a motion for relief from a judgment or order

based on mistake, inadvertence, surprise, or excusable neglect within one year

from the date when the district court entered the judgment or order. Fed.R.Civ.P.

60(b)(1). Under Rule 60(b)(6), a party may move for relief from judgment within

a reasonable time, for “any other reason justifying relief from the operation of the

judgment.” Fed.R.Civ.P. 60(b). We have indicated that relief under Rule 60(b)(6)

“is an extraordinary remedy which may be invoked only upon a showing of

exceptional circumstances.” Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th



                                            2
Cir. 1984); see also Frederick v. Kirby Tankships, Inc., 205 F.3d 1277, 1288 (11th

Cir. 2000).

      Because the record demonstrates that Tate’s motion was filed nearly two

years after the district court dismissed his original complaint, we conclude that the

district court did not abuse its discretion by denying the motion as untimely.

Accordingly, we affirm the district court’s order.

      AFFIRMED.




                                          3